MEMORANDUM***
Juan Rodriguez Garcia, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals summarily affirming without opinion the Immigration Judge’s denial of his application for cancellation of removal.
We lack jurisdiction to review the BIA’s discretionary determination that petitioner failed to demonstrate the requisite “exceptional and extremely unusual hardship” to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003). We also lack jurisdiction to consider petitioner’s non-colorable due process challenge to that denial. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for a stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a no*752tice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.